Title: To James Madison from James Simpson, 26 June 1802
From: Simpson, James
To: Madison, James


					
						No. 43.
						Sir
						Gibraltar 26h. June 1802.
					
					With this I beg leave to enclose you copy of 42, and am extremely sorry to add the intelligence 

of my having been compelled by the Governour of Tangier to retire from thence on thursday Evening, in 

consequence of positive orders from His Imperial Majesty to that effect, received on the evening of the 

22d, accompanied with advice of his having declared War against the United States.
					Agreeably to what I had the honour of advising you the 17th. I acquainted Commodore Morris 

the state of the Public Affairs under my care, and he came off Tangier Bay in the Chesapeake on the 20th.  The day following I was with him on board, when he acquainted me the reasons prevented his 

gratifying His Imperial Majestys wishes in regard to sending Wheat to Tripoly; which was extremely 

distressing, as I saw great cause to dread the consequences.  At landing I had another interview with the 

Governour of Tangier, when I succeeded in obtaining his promise to suspend again the execution of His 

Majesty’s Orders received on the 16th. for my expulsion, untill he could represent to His Majesty, the 

impossibility he was then satisfied had always existed to my granting the required Passports, since the 

	Commodore  could  not  sanction  them.  My chief aim in this was to have gained time, for the 

arrival of the Adams, as I entertained great hopes she would bring such dispositions from Government, as 

would have enabled me to quiet the Emperours Irritation at least for some time.
					The Messenger arrived on the Evening of the 16th. had still been detained by Alcayde Ashash, 

and on Tuesday morning he was sent back, with a representation to His Majesty on the part of the 

Governour, to the above effect; and acquainting him of the encouragement I had given him to expect 

very favourable news by the Adams.  But same Evening a Soldier arrived with The Emperours second 

Order for my quitting the Country immediately, in  a  state  of  War.  That is the best translation 

can be given of the Arabic Word used on the occasion.
					It appears the Emperour declared at his Mushear or Public Audience on the 19th. that he was at 

War with the United States, and directed that the utmost expedition should be used, in fitting out his 

Cruizers.  When we consider how very trivial the object of sending some Cargoes of Wheat, to be 

distributed in Charity to the poor at Tripoly is, put in comparison with going to War with a Nation, it is 

scarce to be believed that the Emperour of Morocco would have adopted so serrious a measure for that 

only object.  Yet I must certainly say, no demand has at any time since I have had the honour of being 

encharged with the Morocco Consulate been made of me, besides the mentioned Passports, nor has any 

thing of an unfriendly nature at any time been communicated to me, unless what passed with Bashaw 

Hackmawy on the 14th. & 16th. December last year, particulars of which I had the honour of laying 

before you at large in No. 35.  I would now write Muley Soliman, but as Commodore Morris has 

acquainted me, how much he has reason Daily to expect to see the Adams, I conceive it better to excuse 

it, untill that Ship arrives, that I may not fall into the error of giving His Majesty room to hope for more, 

than I may be authorised by you to do.
					I conceive it my duty to remain here now, untill arrival of the Adams & I shall be extremely 

attentive to strive at obtaining the best information of what may happen in Barbary, respecting their 

sending out armed Boats, which is my chief fear; for it will be some time before either the Frigates at 

Rhabat, or half Galleys at Tetuan, can be ready for Sea.  I have written Circulars to all the Chief Sea Port 

Towns in Europe, advising the Consuls of this new danger to Vessels of The United States, a copy I 

enclose for your perusal.
					I was not without my fears that The Spirit of The Emperours last orders would have induced 

The Governour of Tangier to seize my property there, but he has not done it; the short space at last 

allowed me, did not however enable me to bring away the whole, but I trust what remains will be safe: 

the very Friendly footing on which I was with the Governour, I have reason to believe favoured me much 

in this particular, for he might have acted very different to what he has done, and pleaded His Majestys 

Letter last received, in justification.  My House & Garden at Mount Washington I have left in charge 

of the Spanish Consul.
					No agreement has been fixed for the House in Tangier, I was in Treaty for, which in the actual 

situation of Public affairs is fortunate.  I have the honour to be with great Respect Sir Your Most Obedient 

and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
